953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Diane M. SMALLWOOD, Plaintiff-Appellant,v.DEPARTMENT OF the NAVY, Defendant-Appellee.
No. 91-1580.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 1, 1991.Decided Jan. 22, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Richard B. Kellam, Senior District Judge.  (CA-87-452-N)
Diane M. Smallwood, appellant pro se.
J. Philip Krajewski, Assistant United States Attorney, Thomas John Lundstrom, Office of Counsel, Naval Supply Center, Norfolk, Va., for appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Diane M. Smallwood noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   Accordingly, we deny Smallwood's motions to amend the record on appeal, to remand jurisdiction to the district court for oral argument, and for a written interrogatory and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.